Matter of Keller (Commissioner of Labor) (2019 NY Slip Op 00947)





Matter of Keller (Commissioner of Labor)


2019 NY Slip Op 00947


Decided on February 7, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 7, 2019

527057

[*1]In the Matter of the Claim of JAMEL T. KELLER, Appellant.
andCOMMISSIONER OF LABOR, Respondent.

Calendar Date: January 4, 2019

Before: Garry, P.J., Lynch, Devine, Aarons and Pritzker, JJ.


Jamel T. Keller, New York City, appellant pro se.
Letitia James, Attorney General, New York City (Bessie Bazile of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 28, 2017, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Decision affirmed. No opinion.
Garry, P.J., Lynch, Devine, Aarons and Pritzker, JJ., concur.
ORDERED that the decision is affirmed, without costs.